Citation Nr: 1743363	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO. 13-33 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial increased rating in excess of 30 percent for the service-connected depressive disorder.

2. Entitlement to an increased rating in excess of 10 percent from August 25, 2010, in excess of 20 percent from August 15, 2011, and in excess of 10 percent from January 4, 2014, for the service-connected lumbarization S1 with spondylolisthesis (lumbosacral spine disability).  

3. Entitlement to an initial increased rating in excess of 10 percent for the service-connected right lower extremity radiculopathy associated with lumbarization S1 with spondylolisthesis. 

4. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 




ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to May 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from October 2011, February 2014, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2010, the RO granted an increase in the evaluation of lumbarization S1 with spondylolisthesis to 10 percent effective August 25, 2010. An October 2011 rating decision granted an increase to 20 percent effective August 15, 2011. A March 2014 rating decision decreased the rating evaluation of lumbarization S1 with spondylolisthesis to 10 percent effective January 4, 2014. 

A February 2014 rating decision granted service connection for depressive disorder at 30 percent effective November 11, 2013. Finally, a February 2015 rating decision granted service connection for radiculopathy of the right lower extremity with an evaluation of 10 percent effective July 25, 2014. 

In April 2016, these claims were remanded by the Board for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's depressive disorder has been manifested by symptoms productive of no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of reduced reliability and productivity have not been shown. 

2. For the appeal period from August 25, 2010 to August 15, 2011, and from January 4, 2014, the Veteran's lumbarization S1 with spondylolisthesis has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; ankylosis has not been manifested. 

3. For the appeal period from August 15, 2011 to January 4, 2014, the Veteran's lumbarization S1 with spondylolisthesis was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; ankylosis was not manifested. 

4. The Veteran's radiculopathy of the right lower extremity associated with lumbarization S1 with spondylolisthesis has not been shown to result in more than mild radiculopathy. 

5. The Veteran's service-connected disabilities do not preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for the Veteran's depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434 (2016). 

2. For the appeal period from August 25, 2010 to August 15, 2011, and from January 4, 2014, the criteria for a rating in excess of 10 percent for the Veteran's lumbarization S1 with spondylolisthesis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Codes 5242-5237 (2016).

3. For the appeal period from August 15, 2011 to January 4, 2014, the criteria for a rating in excess of 20 percent for the Veteran's lumbarization S1 with spondylolisthesis were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Codes 5242-5237 (2016).

4. The criteria for a rating in excess of 10 percent for the Veteran's radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124(a), Diagnostic Code 8520 (2016). 

5. The criteria for the assignment of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, all required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009). Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records and VA treatment records have been obtained. The Veteran was afforded VA examinations in October 2010, September 2011, January 2014, and February 2015 for his disabilities. 

The Veteran has not raised any other issues with the duty to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument). For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Increased Ratings

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

A. Depressive Disorder

The Veteran is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, for his depressive disorder (also claimed as adjustment disorder, mental disorder and anxiety) associated with lumbarization S1 with spondylolisthesis. Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

In addition to these criteria, the Board must consider any reported Global Assessment of Functioning (GAF) scores, which reflect psychological, social, and occupational functioning. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). GAF scores do not, however, necessarily mandate a 100 percent evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board also acknowledges that VA noted that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability." 79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014). However, as the versions of the applicable regulations effective prior to August 4, 2014, rely on the 4th, and not the 5th, edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), the Board will still consider the GAF scores of record as probative. 

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships. DSM-IV (1994). GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers. Id. GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job. Id. 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Here, the Veteran is seeking entitlement to an evaluation in excess of 30 percent for his depressive disorder. 

The Veteran was afforded a VA examination for his mental disorders on January 28, 2014. The Veteran reported that that he was divorced from his first wife and separated from his second wife. He did not have a good relationship with his daughter. The Veteran had a prior history of drug and alcohol abuse. He stated that he lived alone, and his daily activities included Bible reading, meditation, and doing light exercises. He kept his apartment cleaned and sometimes cooked. He enjoyed walking, reading, and bicycle riding. 

The VA examiner diagnosed the Veteran with depressive disorder due to another medical condition (service-connected intervertebral disc syndrome). Symptoms included depressed mood, anxiety, suspiciousness, and difficulty establishing and maintaining effective work and social relationships. The Veteran also struggled with insomnia. The Veteran denied crying spells, but admitted that he felt like crying sometimes. The Veteran struggled with low self-esteem and guilt. He also had difficulty concentrating and focusing. 

On mental status examination, the Veteran was casually dressed and well groomed. He was alert and oriented to person, place, date and situation. His mood was good. He denied suicidal and homicidal ideation. He occasionally experienced auditory hallucinations and heard voices in the distance. The Veteran's thought processes were linear and logical. The VA examiner concluded that the Veteran had occupational and social impairment due to mild and transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

On February 12, 2015, the Veteran was afforded a VA examination. He was diagnosed with unspecified depressive disorder. The Veteran's symptoms included depressed mood, anxiety, suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships. Although the Veteran was separated from his second wife, he was currently in a romantic relationship. There were no serious problems between him and his girlfriend. The Veteran was estranged from his daughter. He had no close friends, but had a number of acquaintances that were in recovery with him. He was retired and spent his available time in meditation, reading his Bible, doing exercises, watching sports and weather on the TV, taking a walk, and riding his bike. The Veteran also attended AA meetings two or three times a week. The Veteran did chores around the house, shopped, and prepared food. The Veteran also attended church.  He did not eat out often because he felt uncomfortable in a restaurant environment. He did not like to be in crowds with people he did not know. The Veteran had limited social interaction with people. The Veteran complained of depression, anxiety, intolerance of crowds, chronic pain, and inability to do a number of physical activities he used to enjoy. Sleep was described as interrupted and often non-restorative. His mood was depressed more days than not, but he tried to make himself get up and do things so that he would not slip into a deeper depression. He reported having mild anxiety issues, especially when he was out in public. 

Upon mental status examination, the Veteran appeared well groomed and clean. His insight and judgment were good, although memory was slightly impaired. The Veteran denied the presence of suicidal and homicidal ideation and intent. The VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. 

VA treatment records reveal that the Veteran's GAF scores ranged on average from 60 to 70. In 2012, the Veteran attended group psychotherapy sessions. 

Based on the foregoing, the Board finds that the Veteran's depressive disorder has generally remained consistent throughout the entire period on appeal. A rating in excess of 30 percent for the Veteran's service-connected depressive disorder is not warranted. Both VA examiners in January 2014 and February 2015 concluded that the Veteran's mental condition decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress. The Veteran struggled with depression, anxiety, suspiciousness, sleep impairment, and had difficulty establishing and maintaining effective relationships. Although he was separated from his second wife, he maintained a good relationship with his girlfriend. However, he was estranged from his daughter. The Veteran had limited social interaction, did not like to be in crowds of people he did not know, and did not have close friends. Despite the Veteran's symptoms of depression, he was still able to be involved in daily activities, such as chores around the house, reading, watching TV, and walking. He consistently denied thoughts of suicide or homicide. The Veteran appeared well-groomed during his VA examinations, and his judgment was intact. 

After a review of the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's psychiatric disability. The Veteran has not demonstrated the type and degree of symptoms, such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking, that lead to occupational and social impairment with reduced reliability and productivity. There is also no evidence of weekly panic attacks. In short, the symptoms the Veteran has displayed are not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative. Those symptoms must ultimately result in occupational and social impairment in the referenced areas. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Here, however, the treatment records and VA examination reports are not indicative of occupational and social impairment with reduced reliability and productivity that approximate the criteria for the next higher 50 percent rating. The findings of the VA examiners and treatment records demonstrate that the Veteran has occupational and social impairment that has been specifically described as symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during period of significant stress. The examiners noted that the Veteran was retired, and there is no indication that his psychiatric disorder had any negative effect on his ability to work beyond that envisioned by the 30 percent rating. The Veteran reported symptoms such as depression, anxiety, intolerance of crowds, and difficulty sleeping. The Veteran also reported that he somewhat isolated himself but attended church and maintained a solid relationship with his girlfriend. The Board finds that this evidence weighs against the claim for an increased rating in excess of 30 percent for his psychiatric disability.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 60-70, which contemplate impairment in several areas to moderate symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994). Here, the Veteran's reported symptomatology is consistent with no more than mild or moderate symptoms or mild difficulty in social, occupational, or school functioning. Here, the Veteran is shown to have a girlfriend with whom he has a good relationship, and has not been found to have suicidal ideations or obsessional rituals, panic attacks, neglect of personal appearance and hygiene, impaired judgment, impaired memory, or impaired abstract thinking.

The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). There is no basis to question the credibility of those statements. However, as a lay person, he is not competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him. The medical findings directly address the criteria under which this disability is evaluated. The Board finds these records to be the only competent and probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective reports of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

Also, the Board has considered whether staged ratings are appropriate. Due to the fact that the level of severity of the Veteran's disability has as a whole remained constant, the Board does not find the need to assign a staged rating. See Fenderson v. West, 12 Vet. App. 119 (1999).

B. Lumbosacral Spine Disability

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2016). Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016). Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses, are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C.A. §§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997). In this case, the Veteran's request for an increased rating for his lumbosacral spine disability was received on or around August 25, 2010. A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in the Veteran's disability occurred. Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's August 25, 2010 claim for increase.

Currently, the Veteran is seeking an increased rating for his service-connected lumbosacral spine disability. He is currently rated at 10 percent from August 25, 2010, to August 15, 2011; 20 percent from August 15, 2011, to January 4, 2014; and 10 percent from January 4, 2014 all under 38 C.F.R. § 4.71, Diagnostic Codes 5242-5237. 

The General Rating Formula for Disease and Injuries of the Spine is laid out in 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243 (2016). A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71(a) (2016). 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71(a) (2016), Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. Note (1) provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71(a) (2016), Diagnostic Code 5243 (2016).

The Veteran had a VA examination on October 16, 2010. The Veteran reported that he had sharp and stabbing pain with occasional spasms. He did not have radiating pain or weakness in his legs. He had daily flare-ups which were worse when he sat or stood for prolonged periods of time. However, he did not use a cane or brace. Upon physical examination, forward flexion was to 80 degrees without pain; extension was to 15 degrees with some mild discomfort; bilateral bend was to 25 degrees without pain; and bilateral rotation was to 25 degrees without pain. After repetitive range of motion, neither his pain nor range of motion was changed. It was noted that the Veteran had mild spondylolisthesis with degenerative discs. 

The Veteran was afforded a VA examination on September 24, 2011. The Veteran stated that his back pain flared up every day with any type of specific movements of extreme flexion or extension. He also stated he occasionally had pain when he stood for long periods of time. He denied any radiculopathy, numbness, tingling, or pain down either of his arms or legs. He occasionally used a back brace and took medication for his lower back. Upon physical examination, forward flexion was to 60 degrees without pain and to 70 degrees with pain; extension was to 10 degrees with pain; left lateral flexion was to 15 degrees without pain, and to 20 degrees with pain; right lateral flexion was to 15 degrees without pain, and to 20 degrees with pain; left lateral rotation was to 15 degrees without pain, and to 20 degrees with pain; and right lateral rotation was to 15 degrees without pain, and to 30 degrees with pain. There was no change in range of motion with repetitions. 

On January 4, 2014, the Veteran was afforded another VA examination. The Veteran reported back pain with heavy lifting or activity; however, he did not use any assistive devices. He also had right thigh pain posteriorly to his buttock, but no true radicular symptoms. Forward flexion was to 70 degrees, with objective evidence of pain at 70 degrees; extension was to 20 degrees, with objective evidence of pain at 20 degrees; right lateral flexion was to 30 degrees, with objective evidence of pain at 30 degrees; left lateral flexion was to 30 degrees, with objective evidence of pain at 30 degrees; right lateral rotation was to 30 degrees, with objective evidence of pain at 30 degrees; and left lateral rotation was to 30 degrees, with objective evidence of pain at 30 degrees. There was no change in range of motion with repetitions. The Veteran had functional loss and/ or functional impairment of the spine, such that he had less movement than normal and pain on movement. The Veteran had low pain on palpitation. The Veteran did not have muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour. The Veteran did not have radiculopathy. He also did not have ankylosis or intervertebral disc syndrome (IVDS). The VA examiner concluded that the Veteran's lumbosacral spine disability impacted his ability to work in that it made him unable to lift heavy objects. However, he was able to work at any job that did not require heavy lifting.

On February 7, 2015, the Veteran was afforded another VA examination. The Veteran reported that he had pain constantly that worsened with physical activity and with standing for long periods. Upon examination, the Veteran's forward flexion was to 80 degrees; extension was to 10 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees. There was no change in range of motion with repetitions. The Veteran was diagnosed with spondylolisthesis. The initial range of motion contributed to a functional loss with regard to the Veteran's ability to run or lift, but not with regard to daily activities. There was no evidence of weight bearing pain. The Veteran regularly used a back brace. The Veteran's pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran had guarding, but it did not result in abnormal gait or abnormal spinal contour. He did not have IVDS or ankylosis. The Veteran's condition impacted his ability to work in that it made heavy lifting and standing for a long period of time painful. 

The Board finds that for the appeal period from August 25, 2010 to August 15, 2011, and from January 4, 2014, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the Veteran's service connected lumbosacral spine disability. On the Veteran's October 2010 VA examination, he had forward flexion to 80 degrees without pain and was diagnosed with mild spondylolisthesis with degenerative discs. There was no indication that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Furthermore, the Veteran did not have ankylosis or IVDS. 

Similarly, on the January 2014 and the February 2015 VA examinations, the Veteran's forward flexion was to 80 degrees. Again, he did not have ankylosis or IVDS. On the February 2015 VA examination, it was indicated that the Veteran had guarding, but it did not result in an abnormal gait or abnormal spinal contour. On all VA examinations, the Veteran reported symptoms of pain that worsened when he lifted heavy objects and stood for long periods of time.  

Therefore, it is clear that for the aforementioned periods, a 10 percent rating more closely approximates the Veteran's disability than would a higher rating. Here, for the periods in question, the Veteran has simply not displayed forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to warrant a 20 percent rating. A rating in excess of 10 percent for the appeal period from August 25, 2010 to August 15, 2011, and from January 4, 2014 is thus not warranted. 

Additionally, the Board finds that for the appeal period from August 15, 2011 to January 4, 2014, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the Veteran's service connected lumbosacral spine disability. On the September 2011 VA examination, the Veteran had mild degenerative disc disease without radiculopathy type symptoms. His forward flexion was to 60 degrees. It was not shown that the Veteran had ankylosis or IVDS. At no time during the period in question did the Veteran display forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine Therefore, the Board finds that for the period in question, the Veteran's disability more closely approximated the 20 percent rating than a higher one. A rating in excess of 20 percent from August 15, 2011 to January 4, 2014 is thus not warranted. 

Finally, the Board has considered whether a disability rating higher disability rating is warranted for all periods on appeal for the Veteran's lumbosacral spine disability based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation. See 68 Fed. Reg. 51454-55 (Aug. 27, 2003). In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

C. Radiculopathy

In a February 2015 rating decision, the RO granted service connection for radiculopathy of the right lower extremity associated with the Veteran's lumbosacral spine disability. The Veteran was assigned an initial 10 percent rating for this disability under 38 C.F.R. § 4.124(a), Diagnostic Code 8520. He is currently seeking a rating in excess of 10 percent. 

Under the Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are assigned for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, respectively. A disability rating of 80 percent is assigned for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124(a) (2016).  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2016). Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a) (2016). 

The Veteran was afforded a VA examination in February 2015 for his back. At that time, he reported some numbness and tingling down the right lower extremity to his foot. Although it was noted that the Veteran did not have radiculopathy, the VA examiner indicated that the Veteran had mild radiculopathy of the right side that involved sciatic nerve roots of the spine. However, it was clarified in a note by the examining physician that the Veteran did have radiculopathy of the right lower extremity with mild severity associated with his spine. 

Based on the February 2015 VA examination and other evidence of record, the Board finds that the Veteran's radiculopathy of the right lower extremity more closely approximates the 10 percent rating because the severity of the disability has been evaluated as no more than mild in severity. There is simply no other evidence in the record indicating that the Veteran has radiculopathy to a more severe level, such as complete paralysis or severe incomplete paralysis with marked muscular atrophy. Therefore, a rating in excess of 10 percent is not warranted. 

III. TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2016). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected disabilities are depressive disorder (also claimed as adjustment disorder, mental disorder and anxiety) associated with lumbarization S1 with spondylolisthesis, rated 30 percent from November 7, 2013; lumbarization with spondylolisthesis, rated 10 percent from August 25, 2010, 20 percent from August 15, 2011, and 10 percent from January 4, 2014; and radiculopathy of the right lower extremity associated with lumbarization S1 with spondylolisthesis, rated 20 percent from July 25, 2014. At no time during the appeal period has the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extraschedular consideration is not warranted.

In September 2011, the Veteran submitted a VA Form 21-8940 requesting compensation based on unemployability (TDIU). The Veteran asserted that his service-connected back condition prevented him from securing or following any substantially gainful employment, and that he had not been employed since 2000. The Veteran's occupation was a laborer/carpenter and his education included about two years of college. 

Additionally, in other various statements the Veteran has asserted that his conditions have become worse, including his mental condition, and that this made him unemployable. See August 2014 VA 21-4138 Statement in Support of Claim and September 2014 VA Form 9. 

The Veteran was afforded VA examinations for his back in October 2010, September 2011, January 2014, and February 2015. The Veteran was diagnosed with spondylolisthesis with mild degenerative changes. The Veteran complained of lower back pain that limited his ability to walk, stand, or exercise. On the October 2011 VA examination, the Veteran stated that he was currently a carpenter and his back disability affected his ability to do his job when he lifted or stood for long periods of time. In September 2011, the VA examiner opined that the Veteran was unlikely to have employment in heavy labor, but could do sedentary work with multiple breaks. Also, in January 2014, another VA examiner opined that the Veteran's back condition prevented him from lifting heavy objects, but he was otherwise able to work at any job. 

The Veteran was afforded VA examinations for his mental condition in January 2014 and February 2015. The Veteran was diagnosed with depressive disorder. His symptoms included depressed mood, anxiety, suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships. The Veteran engaged in daily activities, such as housekeeping, laundry, shopping, and watching TV. The Veteran also spent time walking or riding his bike. The Veteran stated that he last worked as a van driver for a temp agency in 2001. He quit working because of his back problems and also to care for his mother. The VA examiners in January 2014 and February 2015 both concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

As indicated by the evidence of record, it has not been shown that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. First, the Board acknowledges the Veteran's lay statements about not being able to work due to his service-connected disabilities. Although he is competent to report signs or symptoms of a disability, the Board accords greater weight to the medical opinions regarding the functional impairment caused by the Veteran's disabilities due to the examiners' objective findings which are supported by the other evidence in the record, as well as their knowledge and experience in the field.

The Veteran's back disability prevents him only from lifting heavy objects and standing for long periods of time. It does not prevent him from securing a sedentary job. Furthermore, the Veteran is able to walk and attend to daily household chores. The Veteran's depressive disorder only decreases his work efficiency and ability to perform tasks. Moreover, during a March 2013 interview for the VA compensated work therapy (CWT) program, the Veteran stated that he was last employed as a van driver, but was fired due to his second speeding ticket in 6 months. This renders the Veteran's statements that he was unable to work due to his back condition less credible. Based on these facts, the Board finds it likely that the Veteran can secure some type of employment that involves sedentary work. 

As such, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. The preponderance of the evidence is against a finding that the Veteran is unemployable. Accordingly, the Board declines to remand the claim for TDIU for referral to the Director of VA Compensation Service for consideration of TDIU on an extraschedular basis, and the claim of entitlement to a TDIU is denied.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 30 percent for depressive disorder is denied. 

A rating in excess of 10 percent for lumbarization S1 with spondylolisthesis for the appeal period from August 25, 2010 to August 15, 2011 is denied.

A rating in excess of 20 percent for lumbarization S1 with spondylolisthesis for the appeal period from August 15, 2011 to January 4, 2014 is denied. 

A rating in excess of 10 percent for lumbarization S1 with spondylolisthesis for the appeal period from January 4, 2014 is denied.

A rating in excess of 10 percent for radiculopathy of the right lower extremity is denied. 

Entitlement to a TDIU is denied. 




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


